Citation Nr: 1711481	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to October 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a June 2014 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD and depression. 

The Veteran appealed the Board's decision on this issue to the Court of Appeals for Veterans Claims (the Court).  In May 2015, the parties filed a Joint Motion for Remand which vacated the Board's June 2014 decision to the extent that it denied the Veteran's claim for service connection for an acquired psychiatric disability, and remanded the Veteran's claim for readjudication.

In October 2015, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disability to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board remanded the Veteran's claim again in June 2016, for further development.  The case has since returned to the Board for the purpose of appellate disposition.


FINDINGS OF FACT

It is reasonably shown that the Veteran's acquired psychiatric disability, to include PTSD and depression, began in service and has persisted ever since.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability, to include PTSD and depression, is warranted.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, there has been substantial compliance with the remand directives issued by the Board in its June 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  As this decision represent a full grant of the benefits sought on appeal, no further analysis of VA's duties to notify and assist is warranted.


II.  Legal Criteria

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A disorder diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  See 38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen, 10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required.  Rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  In other words, a veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).


III.  Factual background

The Veteran states that his acquired psychiatric disability, to include PTSD and depression, is the result of several incidents that occurred during service.  The Veteran reports that he served aboard the USS Denver when, in July 2000, it collided with the USNS Yukon, a refueling tanker, during a refueling operation.  The Veteran adds that, while in service, he also witnessed a non-combat shooting accident involving fellow marines, and took part in a traumatic training exercise involving the blasting of torpedoes.  

Several news articles submitted by the Veteran indicate that USS Denver was involved in a collision with the USNS Yukon in July 2000, and that the collision did serious damage to both of the ships.  The Veteran's service treatment records and service personnel records indicate that the Veteran was aboard the USS Denver when the collision occurred.  

An April 2008 private treatment record indicates that the Veteran was diagnosed with PTSD.  A medical opinion authored that some month by the Veteran's treating physician opined that the Veteran's "Marine Stressors," including the ship collision, shooting, and torpedo blasting incidents described by the Veteran, led to the Veteran's PTSD.  Records from this provider indicate that the Veteran continued to seek treatment for his PTSD, and that he was prescribed medication for his acquired psychiatric disability.

VA provided the Veteran with an examination in February 2010 to assess the cause of the Veteran's acquired psychiatric disability.  The VA examiner diagnosed the Veteran with depressive disorder, but found "no causal connection between the ship wreck and [the Veteran's] current presentation."  The examiner opined that "there is no evidence of [PTSD] in this veteran."  The Board notes that the Veteran's April 2008 private treatment records were not made available to the author of the February 2010 examination, though the examiner references private treatment in the report.  Moreover, the record indicates that VA did not seek those records prior to the February 2010 examination.

The Board denied the Veteran's claim in June 2014.  In May 2015, the Court remanded the Veteran's claim back to the Board in order to address VA's failure to attempt to obtain the Veteran's relevant private treatment records, including the April 2008 medical opinion.  The Board remanded the Veteran's claim back to the RO in October 2015 to ensure that VA sought all of the Veteran's relevant private treatment records.  The Board remanded the Veteran's claim again in June 2016 in order to obtain a new VA examination that included consideration of the Veteran's private treatment records, and to determine whether the Veteran's acquired psychiatric disability, to include PTSD and depression, stemmed from his service.

A July 2016 VA examination confirmed the Veteran's diagnosis of PTSD, and stated that the stressors were adequate to support a diagnosis of PTSD.  The Board notes that the examination report listed the collision and shooting incidents as stressors, but did not list the torpedo incident.  An addendum medical opinion provided in August 2016 by the examiner responsible for the July 2016 examination opined that it was at least as like as not that the "Veteran's PTSD was caused by his reported stressor that occurred when he was in service."  A second addendum medical opinion provided in December 2016 further described the Veteran's stressors, including the torpedo incident, discussed his private treatment, and again opined that it was at least as like as not that the Veteran's PTSD was cause by his service.

VA again denied the Veteran's claim in February 2017, finding that the Veteran's stressors had not been verified as required under 38 C.F.R. § 3.304(f).


IV.  Analysis

The record, though regrettably circuitous, demonstrates that the Veteran has been diagnosed with PTSD by a qualified VA examiner, and his private physician, in accordance with 38 C.F.R. § 3.304 and 38 C.F.R. §4.125, and that he was previously diagnosed with depression by the author of the February 2010 examination.  The author of the July 2016 examination opined that the Veteran's PTSD is related to the stressors he has described, including the collision between the USS Denver and the USNS Yukon in July 2000, and this finding is consistent with the results of the examination.  

The Veteran has provided independent credible evidence of a collision between the USS Denver and the USNS Yukon in July 2000, and the record indicates that the Veteran was aboard the USS Denver when the collision occurred.  A discussion of the Veteran's other stressors is not necessary, as the Veteran meets the requirements for service connection for PTSD based upon is involvement in the collision between the USS Denver and the USNS Yukon.

The criteria for service connection for an acquired psychiatric disability, to include PTSD and depression, are met.





ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is granted.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


